Citation Nr: 0335892	
Decision Date: 12/19/03    Archive Date: 12/24/03

DOCKET NO.  02-07 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The veteran served on active duty from June 1948 to June 1952 
and from August 1954 to August 1970.  He died in June 2000.  
The appellant is the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal for an August 2000 decision of the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which, among other 
things, denied entitlement to service connection for the 
cause of the veteran's death.


REMAND

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 ("VCAA"), Pub. L. No. 106-475, 114 
Stat. 2096 (2000), requires the RO to obtain and associate 
with the record all adequately identified records.  See 
38 U.S.C.A. § 5103A(b) (West 2002).  In this regard, during 
his lifetime, the veteran reported that the lymphoma that 
would cause his death was brought about by exposure to 
herbicide agent residuals that remained on airplanes he 
worked on while assigned to a squadron in the late 1960's in 
Korat, Thailand.  Interestingly, a Notice of Reassignment, 
dated in November 1966, noted that the veteran was to report 
to the 388th  Combat Support Group at Korat Air Force Base in 
Thailand in January 1967.  Other records found in the 
veteran's service personnel records show that from 
approximately February to September 1967, he was assigned to 
the 388th Armament and Electronics Maintenance Squadron at 
Korat Royal Thailand Air Force Base.  Accordingly, a remand 
is required for the RO to contact the Air Force and the 
Department of Defense to ascertain whether any of the 
aircraft from the veteran's squadron between October 1966 to 
September 1967, were engaged in the transportation and/or 
spraying of herbicide agents.  Id.

Next, a review of the record on appeal shows that the veteran 
received treatment for the mantle cell lymphoma from the 
Charleston Navy Hospital; The Cancer Center; Robert Silgals, 
M.D.; Summerville Surgical Associates; and Columbia Trident 
Medical Center.  While a review of the record on appeal shows 
treatment records from The Cancer Center, dated from January 
1998 to January 2000, the record does not show that the RO 
requested all of his pertinent treatment records from all of 
the above sources, including his terminal hospital records 
from the Columbia Trident Medical Center.  Therefore, on 
remand, the RO should obtain and associate with the record 
all of the veteran's treatment records from all of the above 
location.  Id.

In addition, the Board notes that a review of the record on 
appeal does not reveal VA medical opinion evidence addressing 
the relationship, if any, between the mantle cell lymphoma 
that caused the veteran's death and his military service.  
Therefore, because such medical opinion evidence is necessary 
to aid the Board in making a decision on this claim, on 
remand, the claims file must be sent to a VA oncologist to 
obtain such an opinion.  See 38 U.S.C.A. § 5103A(d) (West 
2002).

Lastly, the Board notes that the United States Court of 
Appeals for the Federal Circuit in Paralyzed Veterans of 
America, et al. v. Secretary of Veterans Affairs, 345 F.3d 
1334 (Fed. Cir. 2003) (PVA), invalidated the 30-day response 
period contained in 38 C.F.R. § 3.159(b)(1) (2003) as 
inconsistent with 38 U.S.C.A. § 5103(b)(1) (West 2002).  The 
Federal Circuit found that the 30-day period provided in 
§ 3.159(b)(1) to respond to a VCAA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, since this case is being 
remanded for additional development, the RO must also take 
this opportunity to inform the appellant that, contrary to 
the notice previously provided in the September 2001 letter, 
she has a full year in which to respond.

In light of the case law, which the Board is legally 
obligated to follow, the appeal is REMANDED for the 
following:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the decisions in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002), PVA, 38 U.S.C.A. §§ 5102, 5103, 
5103A (West 2002); and any other 
applicable legal precedent.  Such 
notification includes, but is not limited 
to, notifying the appellant of the 
evidence that is needed to substantiate 
her claim for service connection for the 
cause of the veteran's death.  The letter 
must further provide notice of what 
specific evidence the appellant must 
submit, and what specific evidence VA 
will secure on her behalf.  The appellant 
should be notified that she has one year 
to submit pertinent evidence needed to 
substantiate her claim.  The date of 
mailing the appellant notice of the VCAA 
begins the one year period.  Inform the 
appellant that the RO will hold the case 
in abeyance until the one year period has 
elapsed, or until she waives in writing 
any remaining term.  Inform her that 
submitting additional evidence is 
insufficient to waive the one year 
waiting period.  Further, regardless of 
whether the appellant submits additional 
evidence or argument in support of her 
claim, if she desires to expedite Board 
review of her claim, she must waive in 
writing any remaining response time.  
PVA.

2.  Request that the appellant identify 
the name, address, and approximate 
(beginning and ending) dates of all VA 
and non-VA health care providers who 
treated the veteran for the mantle cell 
lymphoma since his separation from 
military service.  The RO should inform 
the appellant that VA will make efforts 
to obtain relevant evidence, such as VA 
and non-VA medical records, employment 
records, or records from government 
agencies, if she identifies the 
custodians thereof.  Obtain all records 
identified by the appellant that have not 
already been associated with the record 
on appeal, including all pertinent 
treatment records of the veteran from the 
following locations:  the Charleston Navy 
Hospital; The Cancer Center; Robert 
Silgals, M.D.; Summerville Surgical 
Associates; and Columbia Trident Medical 
Center.  The aid of the appellant in 
securing all identified records, to 
include providing necessary 
authorization(s), should be enlisted, as 
needed.  If any of the requested records 
are not available, or if the search for 
any such records otherwise yields 
negative results, that fact should 
clearly be documented in the claims file, 
and the appellant notified in writing. 

3.  The RO should contact the Air Force 
and the Department of Defense and request 
any information addressing whether any 
aircraft serviced by the 388th Combat 
Support Group, to include the 388th 
Armament and Electronics Maintenance 
Squadron, at Korat Royal Thailand Air 
Force Base between January and September 
1967, were engaged in the transportation 
and/or spraying of herbicide agents in 
Vietnam.  

4.  After associating with the record all 
evidence obtained in connection with the 
above development (to the extent 
possible), the RO should make 
arrangements with the appropriate VA 
medical facility for the claims file to 
be reviewed by an oncologist.  Based on a 
review of the claims folder, the 
oncologist is asked to provide an opinion 
as to the following questions:

(i)  Is it is as least as likely as 
not, i.e., is there a 50/50 chance, 
that the veteran's mantle cell 
lymphoma had its onset during his 
period of military service?  

Note:  The above opinion includes 
whether the disorder was caused by 
any incident or event that occurred 
during military service including 
the claimed in-service exposure to 
herbicide agents while working on 
aircraft with the 388th Combat 
Support Group and the 388th Armament 
and Electronics Maintenance Squadron 
at Korat Royal Thailand Air Force 
Base in 1967. 

(ii)  If the examiner is of the 
opinion that the veteran's mantle 
cell lymphoma had its onset during 
military service, is at least as 
likely as not that the veteran's 
mantle cell lymphoma caused, or 
contributed substantially or 
materially, to any condition that 
ultimately led to his death?

(iii)  If there is no relationship 
to military service and/or if there 
is no relationship to exposure to a 
herbicide agent while in military 
service, the examiner should 
expressly say so. 

5.  After the development requested has 
been completed, the RO should review the 
opinions provided to ensure that they are 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.  

6.  Thereafter, following any other 
appropriate development, the RO should 
reconsider the appealed issue.  If the 
determination remains adverse to the 
appellant, she and her representative 
should be provided a supplemental 
statement of the case which includes a 
summary of any additional evidence 
submitted, applicable laws and 
regulations, and the reasons for the 
decision.  They should then be afforded 
an applicable time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).

